       Case 7:08-cv-00207 Document 153 Filed on 09/15/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §          CASE NO. 7:08-CV-207
                                                  §
 1.71 ACRES OF LAND, MORE OR                      §
 LESS, SITUATE IN STARR COUNTY,                   §
 STATE OF TEXAS; AND CITY OF                      §
 ROMA, ET AL.,                                    §
                                                  §
               Defendants.                        §


                                            ADVISORY



         Plaintiff, United States of America (“United States”), through the undersigned Assistant

United States Attorney, files this Advisory and informs the Court as follows:

      1. On July 1, 2008, the United States filed its Declaration of Taking and a Complaint in

Condemnation (Docket Nos. 2 & 1) to acquire a fee simple interest for the subject property located

in Starr County, Texas.

      2. On July 22, 2008, the United States deposited into the Registry of the Court its estimated

just compensation in the amount of $12,000.00 (Docket No. 4). The United States amended its

Complaint and Declaration of Taking on March 3, 2017 (Docket Nos. 36 & 37) and April 27, 2017

(Docket Nos. 47 & 48).

      3. On August 17, 2021, the United States filed its Motion to Sever Tracts RGV-RGC-1066,

RGV-RGC-1070, RGV-RGC-1071, RGV-RGC-1072, RGV-RGC-1073, RGV-RGC-1074, RGV-

RGC-1075, RGV-RGC-1093, RGV-RGC-1094, RGV-RGC-1090 and RGV-RGC-1095 into

separate proceedings within existing civil number 7:08-CV-207 (Docket No. 149). Named


                                             Page 1 of 3
     Case 7:08-cv-00207 Document 153 Filed on 09/15/21 in TXSD Page 2 of 3




Defendants (a) 0.172 acres of land, more or less, situated in Starr County, State of Texas, (b) Maria

Cecilia Benavides, and Noel P. Benavides, Jr. were requested to remain in the original case number

7:08-CV-207.

   4. On August 25, 2021, the United States filed its Motion to Stay condemnation proceedings

to allow for a determination on future guidance as to how the border wall project will proceed with

regard to the aforementioned individual tracts.

   5. As discussed in Plaintiff’s Motion to Sever (Docket No. 149) and Motion to Stay (Docket

No. 150), the United States was analyzing whether the particular tracts taken are in a position to

be revested.

   6. On September 10, 2021, the Court granted Plaintiff’s Motion to Sever (Docket No. 151).

As the Court has now granted Plaintiff’s Motion to Sever (Docket No. 149 and 151), the United

States is now examining each respective tract individually to determine whether revestment is a

possibility for each.

   7. Currently, a Motions Hearing is scheduled to take place this Friday, September 17, 2021

however, should the Court grant Plaintiff’s Motion to Stay (Docket No. 150), the United States

anticipates it would be in a position to provide a Status Report to the Court within thirty (30) days

as to each tract’s revestment possibility or any outstanding issues that may otherwise arise.



                                              Respectfully submitted,

                                              JENNIFER B. LOWERY
                                              Acting United States Attorney
                                              Southern District of Texas

                                              By: s/ Hilda M. Garcia Concepcion_ _____
                                              HILDA M. GARCIA CONCEPCION
                                              Assistant United States Attorney



                                             Page 2 of 3
     Case 7:08-cv-00207 Document 153 Filed on 09/15/21 in TXSD Page 3 of 3




                                              Southern District of Texas No. 3399716
                                              Puerto Rico Bar No. 15494
                                              1701 W. Bus. Highway 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: (956) 618-8004
                                              Facsimile: (956) 618-8016
                                              E-mail:Hilda.Garcia.Concepcion@usdoj.gov
                                              Attorney in Charge for Plaintiff

                               CERTIFICATE OF SERVICE

         I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on this 15 day of September, 2021, a copy of the foregoing was

served via the District ECF system on all counsel of record and via regular mail to all parties in

claim.



                                              By:     s/ Hilda M. Garcia Concepcion___________
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney




                                             Page 3 of 3
